 



Exhibit 10.16
Description of Reinsurance Agreements for 2007 between
ACIC, BCIC and Swiss Reinsurance Corporation, General Reinsurance
Corporation and Max Re Ltd. effective January 1, 2007
The Company, on behalf of its subsidiaries American Compensation Insurance
Company (ACIC) and Bloomington Compensation Insurance Company (BCIC), entered
into reinsurance contracts for the fiscal year beginning January 1, 2007. The
following summarizes the significant terms of these reinsurance agreements.
LIABILITY OF THE REINSURER
The Reinsurers shall pay to ACIC and BCIC, with respect to Workers’ Compensation
and Employers’ Liability Business, the amount of Net Loss for each Occurrence,
as defined in the contracts, in excess of the Company’s retention, but not
exceeding the Limits of Liability of the Reinsurer as follows:

          Loss Layer   Reinsurer   Comment
$800,000 excess of $200,000
  65 % Swiss Reinsurance Corporation   All business written by the Company.
 
  35% Max Re Ltd.   Recoveries from the MN WCRA will inure to the benefit of
this treaty
 
       
$9,000,000 excess $1,000,000
  50% Swiss Reinsurance Corporation   Non Minnesota losses.
 
  50% General Reinsurance Corporation    
 
       
$10,000,000 excess
$10,000,000
  100% General Reinsurance Corporation   Non Minnesota losses. Net loss for any
one employee shall not exceed $10,000,000
 
       
Excess of $20,000,000
      Non Minnesota losses 100% retained by ACIC and BCIC

COMMENCEMENT AND TERMINATION
The agreements shall apply to new and renewal policies of ACIC and BCIC becoming
effective at and after 12:01 A.M., January 1, 2007, and to policies in force at
12:01 A.M., January 1, 2007, with respect to losses resulting from Occurrences
taking place at or after the aforesaid time and date.
The contracts are for one year and automatically expire at 12:01 A.M. on
January 1, 2008. The Reinsurers may also terminate the contracts in the event of
significant adverse events at ACIC or BCIC or in the event of a change in
control of ACIC, BCIC or RTW, Inc.
REINSURANCE PREMIUM
ACIC and BCIC agreed to pay the Reinsurers based on subject premiums earned for
each Loss Layer as shown above. These rates are similar to the rates that we
paid in 2006.

